Case 3:19-cv-00686-HEH-RCY Document 25 Filed 11/16/20 Page 1 of 10 PageID# 232




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


MOUSSA MOISE HABA,

         Plaintiff,

V.                                                               Civil Action No. 3:19CV686

SHERIFF BETH ARTHUR,et ai.

         Defendants.


                                 MEMORANDUM OPINION
                         (Dismissing Action Without Prejudice)

         Moussa Moise Haba ("Plaintiff), a detainee, has submitted this civil action under

42 U.S.C. § 1983. The matter is before the Court for evaluation pursuant to 28 U.S.C.

 § 1915A,42 U.S.C. § 1997e(c), Federal Rule of Civil Procedure Rule 8(a), and Haba's

 compliance with the Court's April 8, 2020 Memorandum Order.

         On July 6, 2020, the Court received Plaintiffs Second Particularized Complaint.

(ECF No. 23.) As explained below, the Particularized Complaint fails to comply with

 Federal Rule 8(a) and the Court is unable to assess the merits ofthe claims in its current

 form.


                            1.     PROCEDURAL HISTORY

         By Memorandum Order entered on February 6,2020,the Court directed Plaintiffto

 file a particularized complaint. The Court explained as follows:
Case 3:19-cv-00686-HEH-RCY Document 25 Filed 11/16/20 Page 2 of 10 PageID# 233




             In order to state a viable claim under 42 U.S.C. § 1983/ a plaintiff
      must allege that a person acting under color of state law deprived him or her
      of a constitutional right or of a right conferred by a law ofthe United States.
      See Dowe v. Total Action Against Poverty in Roanoke Valley, 145 F.Sd 653,
      658(4th Cir. 1998)(citing 42 U.S.C.§ 1983). Courts must liberally construe
      pro se civil rights complaints in order to address constitutional deprivations.
      Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). Nevertheless,
      "[p]rinciples requiring generous construction of pro se complaints are
      not... without limits." Beaudett v. City ofHampton, IIS F.2d 1274, 1278
      (4th Cir. 1985). In his current Complaint, Plaintiff does not identify the
      particular constitutional right that was violated by the defendants' conduct.
      Plaintiff's current terse and conclusory allegations also fail to provide each
      defendant with fair notice of the facts and legal basis upon which his or her
      liability rests. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)
      (quoting Conley v. Gibson, 355 U.S. 41,47(1957)).
              Accordingly,Plaintiffis DIRECTED,within fourteen(14)days ofthe
      date of entry hereof, to particularize his complaint in conformance with the
      following directions and in the order set forth below:
                    a.      At the very top of the particularized pleading.
             Plaintiffis directed to place the following caption in all capital
             letters "PARTICULARIZED COMPLAINT FOR CIVIL
             ACTION NUMBER 3:19CV686."
                     b.      The first paragraph ofthe particularized pleading
              must contain a list ofdefendants. Thereafter, in the body ofthe
             particularized complaint. Plaintiff must set forth legibly, in
             separately numbered paragraphs, a short statement of the facts
             giving rise to his claims for relief. Thereafter, in separately
             captioned sections. Plaintiff must clearly identify each civil
             right violated. Under each section, the Plaintiff must list each
             defendant purportedly liable under that legal theory and
             explain why he believes each defendant is liable to him. Such
             explanation should reference the specific numbered factual

      ^ That statute provides, in pertinent part:

              Every person who, under color of any statute ... of any State
      ... subjects, or causes to be subjected, any citizen of the United States or
      other person within the jurisdiction thereofto the deprivation of any rights,
      privileges, or immunities secured by the Constitution and laws, shall be
      liable to the party injured in an action at law....

      42 U.S.C. § 1983.
Case 3:19-cv-00686-HEH-RCY Document 25 Filed 11/16/20 Page 3 of 10 PageID# 234




                paragraphs in the body of the particularized complaint that
                support that assertion. Plaintiff shall also include a prayer for
                relief,
                       c.    The particularized pleading will supplant the
                prior complaints. The particularized pleading must stand or
                fall of its own accord. Plaintiff may not reference statements
                in the prior complaints. The Court will not consider any claim
                that is not clearly alleged in the particularized complaint.
       FAILURE TO COMPLY WITH THE FOREGOING DIRECTIONS
       WILL RESULT IN DISMISSAL OF THE ACTION. See Fed. R. Civ. P.
       41(b).
                Federal Rule of Civil Procedure 18(a) provides that: "A party
       asserting a claim, counterclaim, crossclaim, or third-party claim may join, as
       independent or alternative claims, as many claims as it has against an
       opposing party." Nevertheless, when a plaintiff seeks to bring multiple
       claims against multiple defendants,he must also satisfy Federal Rule ofCivil
       Procedure 20 which provides:
                (2) Defendants, Persons ... may be joined in one action as
                defendants if:
                (A) any right to relief is asserted against them jointly,
                severally, or in the alternative with respect to or arising out of
                the same transaction, occurrence, or series of transactions or
                occurrences; and
                (B)any question of law or fact common to all defendants will
                arise in the action.
       Fed. R. Civ.P. 20(a)(2). "Rule 20 does not authorize a plaintiffto add claims
       'against different parties [that] present[]entirely different factual and legal
       issues.'" Sykes v. Bayer Pharm. Corp., 548 F. Supp. 2d 208, 218(E.D. Va.
       2008)(alterations in original)(quoting Lovelace v. Lee, No.7:03CV00395,
       2007 WL 3069660,at * 1(W.D.Va. Oct.21,2007)). Accordingly,Plaintiffs
       Particularized Complaint must also comport with the joinder requirements.
       If Plaintiff fails to submit an appropriate Particularized Complaint that
       comports with the joinder requirements, the Court will drop all defendants
       not properly joined with the first named defendant.

(ECF No. 12.)

       After receiving an extension of time. Plaintiff filed a Particularized Complaint. By

 Memorandum Order entered on April 8, 2020, the Court explained as follows:

             The Particularized Complaint in this action fails to comply with
       Federal Rule of Civil Procedure 8(a) or 8(d)(1). Rule 8(a) provides:
Case 3:19-cv-00686-HEH-RCY Document 25 Filed 11/16/20 Page 4 of 10 PageID# 235




            (a) Claim for Relief. A pleading that states a claim for relief
               must contain:
            (1) a short and plain statement of the grounds for the court's
            jurisdiction, unless the court already has jurisdiction and the
             claim needs no new jurisdictional support;
            (2) a short and plain statement of the claim showing that the
            pleader is entitled to relief; and
            (3)a demand for the relief sought, which may include relief in
             the alternative or different types of relief.
      Fed. R. Civ. P. 8(a). Federal Rule of Civil Procedure 8(d)(1)further requires
      that each averment"be simple, concise, and direct." Fed. R. Civ. P. 8(d)(1).
      Even pro se plaintiffs must recognize Rule 8's vision for "a system of
      simplified pleadings that give notice ofthe general claim asserted, allow for
      the preparation of a basic defense, narrow the issues to be litigated, and
      provide a means for quick dispositions of sham claims." Prezzi v. Berzak,
      57 F.R.D. 149, 151 (S.D.N.Y. 1972); see also Peck v. Merletti, 64 F. Supp.
      2d 599,602(E.D.Va. 1999); Stone v. Warfield, 184 F.R.D. 553,555(D. Md.
      1999).
             Plaintiffs Particularized Complaint named forty-four separate
      individuals as defendants. The Particularized Complaint contained six
      "cause[s] of action," but then also provides a separate section called
      "LEGAL CLAIMS" where he indicates that defendants violated his First,
      Fourth, Fifth, and Fourteenth Amendment rights. (Part. Compl. 2-9.)
      Plaintiff failed to set forth true claims for relief.       The Particularized
      Complaint is also not arranged chronologically or by incident and therefore,
      the Court is unable to discern any discreet claim for relief. Instead, Haba
      jumps around in date, and the facts under each "cause of action" do not
      always appear to be related. Plaintiff also repeatedly, vaguely refers to "the
      assault" or "misconduct" or "the abuses" that defendants are allegedly
      responsible for, but it is entirely unclear which assault or abuse he intends to
      refer to in his vague statement. Plaintiffs statement of his grounds for relief
      or his claims is neither plain, nor is it simple,concise,or direct, and therefore,
      the Particularized Complaint does not comply with Federal Rule 8.
      Plaintiffs Particularized Complaint fails to give the named defendants fair
      notice ofPlaintiffs claims and the grounds upon which they rest.
             In addition. PlaintiffParticularized Complaint fails to comply with the
      joinder rules set forth in the February 6,2020 Memorandum Order. Instead,
      it appears to contain a running tally ofthe many perceived injustices Plaintiff
      has experienced during his detention. Accordingly, Plaintiffis DIRECTED,
      within thirty (30) days of the date of entry hereof, to particularize his
      complaint in conformance with the following directions and in the order set
      forth below:
Case 3:19-cv-00686-HEH-RCY Document 25 Filed 11/16/20 Page 5 of 10 PageID# 236




                     a.       At the very top of the particularized pleading,
              Plaintiff is directed to place the following caption in all capital
              letters "SECOND PARTICULARIZED COMPLAINT FOR
              CIVIL ACTION NUMBER 3:19CV686."
                        b.   The first paragraph ofthe particularized pleading
              must contain a list ofdefendants. Thereafter, in the body ofthe
              particularized complaint. Plaintiff must set forth legibly, in
              separately numbered paragraphs, a short statement ofthe facts
              giving rise to his claims for relief. Thereafter, in separately
              captioned sections, Plaintiff must clearly identify each civil
              ri^t violated. Under each section, the Plaintiff must list each
              defendant purportedly liable under that legal theory and
              explain why he believes each defendant is liable to him. Such
              explanation should reference the specific numbered factual
              paragraphs in the body of the particularized complaint that
              support that assertion. Plaintiff shall also include a prayer for
              relief.
                     c.    The particularized pleading will supplant the
              prior complaints. The particularized pleading must stand or
              fall of its own accord. Plaintiff may not reference statements
              in the prior complaints.

       FAILURE TO COMPLY WITH THE FOREGOING DIRECTIONS
       WILL RESULT IN DISMISSAL OF THE ACTION. See Fed. R. Civ. P.
       41(b). Plaintiff must also comply with the joinder requirements set forth
       above, or the Court will Court will drop all defendants not properly joined
       with the first named defendant.


(ECF No. 17.)

       After he received a sixty-day extension, on July 6, 2020, Plaintiff filed his Second

 Particularized Complaint. As explained below. Plaintiff fails to correct the deficiencies

 identified in the April 8, 2020 Memorandum Order.

                             II.   PRELIMINARY REVIEW


       Pursuant to the Prison Litigation Reform Act("PLRA")this Court must dismiss

 any action filed by a prisoner ifthe Court determines the action(1)"is frivolous" or(2)

"fails to state a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2); see 28

                                               5
Case 3:19-cv-00686-HEH-RCY Document 25 Filed 11/16/20 Page 6 of 10 PageID# 237




U.S.C. § 1915A. The first standard includes claims based upon "'an indisputably

meritless legal theory,'" or claims where the "'factual contentions are clearly baseless.'"

Clay V. Yates, 809 F. Supp. 417,427(E.D. Va. 1992){({woiing Neitzke v. Williams, 490

U.S. 319, 327(1989)). The second standard is the familiar standard for a motion to

dismiss under Fed. R. Civ. P. 12(b)(6).

        "A motion to dismiss under Rule 12(b)(6)tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses." Republican Party ofN.C. v. Martin, 980 F.2d 943,952

(4th Cir. 1992)(citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and

Procedure § 1356(1990)). In considering a motion to dismiss for failure to state a claim,

a plaintiffs well-pleaded allegations are taken as true and the complaint is viewed in the

light most favorable to the plaintiff. MyIan Labs., Inc. v. Matkari,7 F.3d 1130, 1134(4th

 Cir. 1993); see also Martin,980 F.2d at 952. This principle applies only to factual

 allegations, however, and "a court considering a motion to dismiss can choose to begin

 by identifying pleadings that, because they are no more than conclusions, are not entitled

to the assumption oftruth." Ashcroft v. Iqbal, 556 U.S. 662,679(2009).

        The Federal Rules of Civil Procedure "require[] only 'a short and plain statement

 ofthe claim showing that the pleader is entitled to relief,' in order to 'give the defendant

 fair notice of what the ... claim is and the grounds upon which it rests.'" Bell Atl Corp.

 V. Twombly,550 U.S. 544, 555(2007)(second alteration in original)(quoting Conley v.

 Gibson, 355 U.S. 41,47(1957)). Plaintiffs cannot satisfy this standard with complaints

 containing only "labels and conclusions" or a "formulaic recitation ofthe elements of a

                                              6
Case 3:19-cv-00686-HEH-RCY Document 25 Filed 11/16/20 Page 7 of 10 PageID# 238




cause of action." Id. (citations omitted). Instead, a plaintiff must allege facts sufficient

"to raise a right to relief above the speculative level," id. (citation omitted), stating a

claim that is "plausible on its face," id. at 570, rather than merely "conceivable." Id. "A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Iqbal, 556 U.S. at 678 (citing BellAtl. Corp., 550 U.S. at 556). In order for a claim or

complaint to survive dismissal for failure to state a claim, therefore, the plaintiff must

"allege facts sufficient to state all the elements of[his or] her claim." Bass v. E.I. DuPont

de Nemours & Co.,324 F.3d 761, 765 (4th Cir. 2003)(citing Dickson v. Microsoft Corp.,

309 F.3d 193, 213(4th Cir. 2002);lodice v. United States, 289 F.3d 270,281 (4th

Cir. 2002)). Lastly, while the Court liberally construes pro se complaints, Gordon v.

Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978), it will not act as the inmate's advocate and

develop,sua sponte, statutory and constitutional claims that the inmate failed to clearly

raise on the face of his complaint. See Brock v. Carroll, 107 F.3d 241,243(4th Cir.

1997)(Luttig, J., concurring); Beaudettv. City ofHampton,775 F.2d 1274, 1278(4th

Cir. 1985).

                     II.     NONCOMPLIANCE WITH RULE 8(a)

       The Court explained to Plaintiff in its April 8, 2020 Memorandum Order that his

first Particularized Complaint failed to comply with Rule 8(a). Despite the Court's

warning, the Second Particularized Complaint again fails to comply with Federal Rule of

Civil Procedure 8(a) or 8(d)(1). Rule 8(a) provides:

       (a)Claim for Relief. A pleading that states a claim for relief must contain:

                                                7
Case 3:19-cv-00686-HEH-RCY Document 25 Filed 11/16/20 Page 8 of 10 PageID# 239




       (1) a short and plain statement of the grounds for the court's jurisdiction,
       unless the court already has jurisdiction and the claim needs no new
       jurisdictional support;
       (2) a short and plain statement of the claim showing that the pleader is
       entitled to relief; and
       (3)a demand for the reliefsought, which may include reliefin the alternative
       or different types of relief.

Fed. R. Civ. P. 8(a). Federal Rule of Civil Procedure 8(d)(1) further requires that each

averment"be simple, concise, and direct." Fed. R. Civ. P. 8(d)(1). Even pro se plaintiffs

 must recognize Rule 8's vision for "a system ofsimplified pleadings that give notice of

the general claim asserted, allow for the preparation of a basic defense, narrow the issues

to be litigated, and provide a means for quick dispositions ofsham claims." Prezzi v.

Berzak, 51 F.R.D. 149, 151 (S.D.N.Y. 1972);        also Peckv. Merletti, 64 F. Supp. 2d

 599,602(B.D. Va. 1999); Stone v. Warfield, 184 F.R.D. 553, 555(D. Md. 1999).

        While courts should liberally construe pro se complaints,"[pjrinciples requiring

 generous construction ofpro se complaints are not... without limits." Beaudett v. City

 ofHampton,775 F.2d 1274, 1278(4th Cir. 1985). The Court need not attempt "to

 discern the unexpressed intent ofthe plaintiff." Laber v. Harvey,438 F.3d 404,413 n.3

(4th Cir. 2006). The Fourth Circuit has explained that "[tjhough [pro se] litigants cannot,

 of course, be expected to frame legal issues with the clarity and precision ideally evident

 in the work ofthose trained in law, neither can district courts be required to conjure up

 and decide issues never fairly presented to them." Beaudett, 775 F.2d at 1276. In other

 words,"[djistrictjudges are not mind readers ....[and]they cannot be expected to

 construct full blown claims from sentence fragments." Id. at 1278. Although Plainitffs

pro se status makes him "entitled to some deference," it does not relieve him of his duty

                                              8
Case 3:19-cv-00686-HEH-RCY Document 25 Filed 11/16/20 Page 9 of 10 PageID# 240




to abide by the rules and orders ofthis Court. Ballard v. Carlson, 882 F.2d 93,96 {4th

Cir. 1989)(citation omitted). Moreover,"[w]here the context... makes clear a litigant's

essential grievance,the complainant's additional invocation of general legal principles

need not detour the district court from resolving that which the litigant himself has shown

to be his real concern." Beaudett, 775 F.2d at 1278.

        Plaintiffs Second Particularized Complaint still names forty-four separate

individuals as defendants. The Second Particularized Complaint contains six "cause[s] of

action," but then also provides a separate section called "LEGAL CLAIMS" where he

indicates that defendants violated his First, Fourth, Fifth, and Fourteenth Amendment

rights. (ECF No. 23, at 15-17.) Plaintiff then lists a section called "FACTS"that appear

to be a summary of only Defendant Lyphan's actions. {Id. at 16-17.) Plaintiff fails to set

forth true claims for relief, and the Second Particularized Complaint is not arranged by

type of claim, or by similar facts, or chronologically, or even by incident, making it

 difficult for the Court to identify claims for relief.

        Instead, Plaintiff appears to list a running tally of grievances in no discemable

order between September 2017 and October 2019. Plaintiffjumps around in date, and the

facts under each "cause of action" are not at all related. For example. Plaintiff refers

back to "10/16/2017 physical assault" or "assault in paragraph II section 8, 10 and 11" in

nearly every one ofhis causes of action instead ofincluding all ofthe facts about the

alleged assault in one discemable claim or claims. Plaintiffs statement of his grounds

for relief or his claims is neither plain, nor is it simple, concise, or direct, and therefore,

the Particularized Complaint does not comply with Federal Rule 8. Plaintiffs

                                                9
Case 3:19-cv-00686-HEH-RCY Document 25 Filed 11/16/20 Page 10 of 10 PageID# 241




 Particularized Complaint again fails to give the named defendants fair notice of

 Plaintiffs facts and the legal basis upon which his or her liability rests. Plaintiffs

 Second Particularized Complaint and the action will be dismissed.^

                                    III.   CONCLUSION


        The Court provided Plaintiff with several opportunities to provide a clear,

 succinct, statement of his claims. Plaintiff failed to produce a complaint that the Court

 could review. Accordingly, the action will be dismissed without prejudice.

        An appropriate Order will accompany this Memorandum Opinion.



                                      HENRY E. HUDSON
 Date: tJaii tfc »QgO                 SENIOR UNITED STATES DISTRICT JUDGE
 Richmond, Virginia




 ^ The Court also suspects that the majority ofthe Defendants and claims are improperly joined.
 However, based on the current state ofthe pleading, it is impossible to make that assessment.
                                                10
